NO. 07-03-0256-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



DECEMBER 15, 2004



______________________________





IN THE INTEREST OF M.M. AND T.M., CHILDREN



_________________________________



FROM THE 242ND DISTRICT COURT OF HALE COUNTY;



NO. B31979-0202; HONORABLE ROBERT W. KINKAID, JR., JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Cindy Marriott appeals from a judgment terminating her parental rights in her children M.M. and T.M.  We affirm.  

Following a non-jury trial, appellant Cindy Marriott’s parental rights in her children M.M. and T.M. were terminated.  Among other matters, the record contains a great deal of evidence concerning illegal activity by Marriott which resulted in her incarceration.  Her activities included illegal drug use around the children for many years, extended associations with persons who also used illegal drugs in Marriott’s home while the children were present, and her refusal to modify her behavior despite numerous attempts to help her do so by various agencies, entities and persons.  

Marriott gave notice of appeal.  The trial court appointed counsel for her appeal.  
See
 
Tex. Fam. Code Ann. 
§ 263.405(e) (Vernon 2002).  

Appointed counsel for appellant has filed a Motion to Withdraw and a Brief in support thereof.  In support of the motion to withdraw, counsel has certified that, in compliance with 
Anders v. California
, 386 U.S. 738, 744-745, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has been diligently reviewed and that in the opinion of counsel, the record reflects no reversible error or grounds upon which a non-frivolous appeal can arguably be predicated.  Counsel thus concludes that the appeal is frivolous.

Counsel has attached exhibits showing that a copy of the 
Anders
 brief and Motion to Withdraw have been forwarded to appellant, and that counsel has appropriately advised appellant of appellant’s right to review the record and file a response to counsel’s motion and brief.  Appellant has not filed a response to counsel’s motion and brief.  The Texas Department of Protective and Regulatory Services has filed an extensive brief in which the Department concurs with Marriott’s appointed counsel’s opinion that the appeal is frivolous. 

We have made an independent examination of the record to determine whether there are any arguable grounds for appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.  We agree that the appeal is frivolous.

Accordingly, counsel’s Motion to Withdraw is granted.  The judgment of the trial court is affirmed.



Phil Johnson

Chief Justice